Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 4, 8, and 12 are objected to because of the following informalities:  
Regarding claim 4, the language “an longitudinal axis” (line 2) is objected to for typographical/grammatical errors; Examiner suggests amending to read –a longitudinal axis--.
Regarding claim 8, the language “an longitudinal axis” (line 2) is objected to for typographical/grammatical errors; Examiner suggests amending to read –a longitudinal axis--.
Regarding claim 12, the language “liquid storage cavity is in contacting with the absorbent element” (line 2-3) is objected to for typographical/grammatical errors; Examiner suggests amending to read –liquid storage cavity is in contact with the absorbent element--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7, 11-12, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3 recites the limitation "the inhalation end" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the language “the opening” (line 2) is unclear as it is not known if this language is referring to the opening defined by the container (claim 5 line 1) or the opening of the liquid outlet set forth in claim 1.
Regarding claim 7, the language “the opening” (line 2) is unclear as it is not known if this language is referring to the opening defined by the container (claim 5 line 1) or the opening of the liquid outlet set forth in claim 1.
The term "a substantially hollow cylinder" in claim 11 line 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not known as to what qualifies, or does not qualify, as a substantially hollow cylinder.
Claim 15 recites the limitation "the inhalation end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the longitudinal axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the sidewall" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 12, and 17 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3, 5-7, and 14-15 is/are rejected under pre-AIA  35 U.S.C. 102(a),(b), and (e) as being anticipated by Robinson et al. (2008/0092912).
Regarding claim 1, Robinson shows an atomizer assembly (see Fig. 1 and abstract for example) which includes a container defining a liquid storage cavity for receiving a liquid (see Fig. 1, container 20 which defines a liquid storage cavity therein, the interior space of 85, which receives a liquid per para. 0057-0058, 0062, and 0089 for example), the liquid storage cavity having a liquid outlet and no liquid-storage medium contained therein (see Fig. 1, liquid outlet being the opening into 85 on the left side of this figure, which is covered by absorbent element 72, see para. 0057 which states that “the mixture of aqueous extract of tobacco within water can be used as such” i.e. no liquid storage medium; para. 0058 which states that “the tobacco extract can be mixed with generally liquid or fluid substances” and that such mixtures can be carried by a liquid storage medium such as a solid substrate “or can be contained within suitable containers, vials, cartridges, or the like” and thus the liquid storage substrate is optional and the cavity can be used without such media; para. 0062 discloses that the material “can be contained within a container in quid form, or soaked within absorbent fibrous materials or sponge-like materials” and thus a liquid storage medium is not required and the cavity can hold only the liquid to be atomized), 
Regarding claim 2, the Robinson device’s atomizer assembly includes an inhalation end for contacting a user’s mouth and the liquid outlet being located at a side of the container away from the inhalation end (see Fig. 1, inhalation end located at mouthpiece 120, see also para. 0092; the liquid outlet located at a side of the container away from the inhalation end as shown in this figure).
Regarding claim 3, the Robinson device’s liquid outlet is facing away from the inhalation end (see Fig. 1, inhalation end located at mouthpiece 120, see also para. 0092; the liquid outlet facing away from the inhalation end as shown in this figure).
Regarding claim 5, the Robinson device’s container defines an opening at an end thereof away from the inhalation end, the atomizer is inserted into the container through the opening (see Fig. 1, container 20 having an end at 28 as shown, which allows for access into the interior of the container 20 and allows insertion of elements such as the atomizer into the container through this opening).

Regarding claim 7, the Robinson device’s atomizer is closely attached to an inner sidewall of the container adjacent to the opening (see Fig. 1 for example, atomizer being the heater element of 72 is closely attached to an inner sidewall of the container 20 adjacent liquid outlet opening).
Regarding claim 14, Robinson shows an electronic cigarette (see Fig. 1 and abstract for example) which includes a container defining a liquid storage cavity for receiving a liquid (see Fig. 1, container 20 which defines a liquid storage cavity therein, the interior space of 85, which receives a liquid per para. 0057-0058, 0062, and 0089 for example), the liquid storage cavity having a liquid outlet and no liquid-storage medium contained therein (see Fig. 1, liquid outlet being the opening into 85 on the left side of this figure, which is covered by absorbent element 72, see para. 0057 which states that “the mixture of aqueous extract of tobacco within water can be used as such” i.e. no liquid storage medium; para. 0058 which states that “the tobacco extract can be mixed with generally liquid or fluid substances” and that such mixtures can be carried by a liquid storage medium such as a solid substrate “or can be contained within suitable containers, vials, cartridges, or the like” and thus the liquid storage substrate is optional and the cavity can be used without such media; para. 0062 discloses that the material “can be contained within a container in quid form, or soaked within absorbent fibrous materials or sponge-like materials” and thus a liquid storage medium is not required and the cavity can hold only the liquid to be atomized), an outlet-defining element positioned at the liquid outlet (see Fig. 1, outlet defining element 85 is positioned at and defines the liquid outlet), and an absorbent element attached to an outside end of the outlet-defining element and covering an opening of the liquid outlet for preventing the liquid received in the liquid storage cavity from flowing out of the liquid storage cavity directly (see Fig. 1 and para. 0085, element 72 includes an absorbent element/material and a heating element, which is attached to an 
Regarding claim 15, the Robinson device’s container defines an opening at an end thereof away from the inhalation end, the atomizer is inserted into the container through the opening at an end away from the inhalation end (see Fig. 1, inhalation end at mouthpiece 120, see para. 0092; container 20 having an end at 28 as shown, which allows for access into the interior of the container 20 and allows insertion of elements such as the atomizer into the container through this opening).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson in view of Hon (2009/0126745).
Regarding claim 12, the Robinson device is silent as to the atomizer including an atomizing cup and an end of the cup facing towards the liquid storage cavity is in contact with the absorbent element.  However, Hon teaches a similar device which includes an atomizer having an atomizing cup which .

Claims 8-9 and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson in view of Takano et al. (2006/0191546).
Regarding claim 8, the Robinson device teaches a smoke channel extending along a longitudinal axis (see Fig. 1, smoke channel 115), but is silent as to the smoke channel being surrounded by the liquid storage cavity; however, Takano teaches a similar device which includes a smoke channel surrounded by a liquid storage cavity (see Takano Fig. 1, smoke channel 6, surrounded by liquid storage cavity 4).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Robinson device’s smoke channel and liquid storage cavity to be configured as taught by Takano, the smoke channel being surrounded by the liquid storage cavity, as this is a well-known spatial configuration for a vapor channel in a vaporization substance storage cavity and would have been obvious rearrangement of parts and one would expect the modified Robinson device to perform equally as well with this configuration.  See MPEP 2144.04 VI C.
Regarding claim 9, the modified Robinson device’s smoke channel is surrounded by the absorbent element (see Fig. 1 of Robinson which shows the absorbent element which surrounds the opening of the liquid storage cavity, modified in view of Takano above to be arranged such that the smoke channel is on the interior and the liquid storage cavity surrounds the smoke channel, thus the 
Regarding claim 16, the Robinson device teaches a smoke channel extending along a longitudinal axis (see Fig. 1, smoke channel 115), but is silent as to the smoke channel being surrounded by the liquid storage cavity; however, Takano teaches a similar device which includes a smoke channel surrounded by a liquid storage cavity (see Takano Fig. 1, smoke channel 6, surrounded by liquid storage cavity 4).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Robinson device’s smoke channel and liquid storage cavity to be configured as taught by Takano, the smoke channel being surrounded by the liquid storage cavity, as this is a well-known spatial configuration for a vapor channel in a vaporization substance storage cavity and would have been obvious rearrangement of parts and one would expect the modified Robinson device to perform equally as well with this configuration.  See MPEP 2144.04 VI C.
Regarding claim 17, the modified Robinson device’s smoke channel is surrounded by the absorbent element (see Fig. 1 of Robinson which shows the absorbent element which surrounds the opening of the liquid storage cavity, modified in view of Takano above to be arranged such that the smoke channel is on the interior and the liquid storage cavity surrounds the smoke channel, thus the absorbent element is also modified to be arranged spatially such that it surrounds the opening to the liquid storage cavity and also surrounds the smoke channel).
Regarding claim 18, the Robinson device’s container includes an inhalation element and a liquid tank (see Fig. 1, container including inhalation element 20 and liquid tank 85), the inhalation element being hollow and defines an opening at a first end and an inhalation hole at the second end thereof (see Fig. 1, opening at end at 28, inhalation hole at the end with mouthpiece 120), the liquid tank defining a smoke channel communicating with the inhalation hole (Fig. 1, smoke channel 115), the liquid tank received in the inhalation element and contacts the second end of the inhalation element to prevent 
Regarding claim 19, Robinson shows an atomizer assembly (see Fig. 1 and abstract for example) which includes a container defining a liquid storage cavity for receiving a liquid (see Fig. 1, container 20 which defines a liquid storage cavity therein, the interior space of 85, which receives a liquid per para. 0057-0058, 0062, and 0089 for example), the liquid storage cavity having a liquid outlet (see Fig. 1, liquid outlet being the opening into 85 on the left side of this figure, which is covered by absorbent element 72), an absorbent element attached to an outside end of the liquid outlet and covering an opening of the liquid outlet for preventing the liquid received in the liquid storage cavity from flowing out of the liquid storage cavity directly (see Fig. 1 and para. 0085, element 72 includes an absorbent 
Regarding claim 20, the modified Robinson device’s container further includes an outlet-defining element positioned at the liquid outlet, the absorbent element attached to an outside end of the outlet-defining element and covering an opening of the liquid outlet for preventing the liquid received in the liquid storage cavity from flowing out of the liquid storage cavity directly, the outlet-defining element defining a shape and a size of the opening of the liquid outlet (see Robinson Fig. 1, outlet defining .

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson and Takano as applied to claim 8 above, and further in view of Uhle (4,171,000).
Regarding claim 10, the modified Robinson device’s atomizing assembly includes an inhalation end for holding by a user’s mouth (see Robinson Fig. 1, inhalation end at mouthpiece 120), but is silent as to the smoke channel having a relative greater width in a portion adjacent to the inhalation end (see Takano Fig. 1 which shows the smoke channel provided in a middle portion of the device which was applied to the Robinson device); however Uhle teaches a similar device which includes a smoke channel portion with a relative greater width in a portion adjacent to the inhalation end (see Uhle Fig. 1 which shows smoke channel 2 having a greater width at the inhalation end which is the right end of the device).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Robinson device’s smoke channel to have a greater relative width at the inhalation end, as taught by Uhle, in order to provide for desired flow characteristics provided by the size/shape of the smoke channel.

Claim 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson and Takano as applied to claim 8 above, and further in view of Hon.
Regarding claim 11, the modified Robinson device’s container includes an inhalation element configured as a substantially hollow cylinder and a liquid tank (see Robinson Fig. 1, container including inhalation element 20 and liquid tank 85, see para. 0096 for example which discloses cylindrical shape of the device), the liquid tank is received in the inhalation element a defining a smoke channel (see Fig. 1, smoke channel 115), but is silent as to the atomizer including an atomizing cup and an end of the liquid .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,022,026. 
Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 1 includes each structural and functional limitation as claimed (see patent claim 1) and includes additional limitations such as the claimed particulars of the atomizer of the last wherein clause of patent claim 1 such that the patent claim is a narrower version of the instant claims and any infringement on the patent claim would result in infringement of the instant claims.  Instant claims 1-9 and 13-20 correspond to patent claim 1.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,022,026 in view of Uhle. 
Regarding instant claim 10, the patent claim 1 device is silent as to the smoke channel having a relative greater width in a portion adjacent to the inhalation end; however Uhle teaches a similar device which includes a smoke channel portion with a relative greater width in a portion adjacent to the .

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,022,026 in view of Katase (2005/0016550). 
Regarding instant claim 11, the patent claim 1 device is silent as to the inhalation element explicitly being configured as a substantially hollow cylinder; however, Katase teaches a similar device which is provided in the shape of a cylinder (see Katase para. 0056 and 0058 for example).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent claim 1 device to explicitly be cylindrically shaped, as taught by Katase, in order to provide a known shape which resembles a cigarette (see Katase para. 0056).

Claims 1-9, 11-14, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 6, 8, 9, 1, 15 of U.S. Patent No. 9,427,536. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include each structural and functional limitation as claimed (see patent claims) and includes additional limitations such that the patent claims are narrower versions of the instant claims.  As such, any infringement on the patent claims would result in infringement of the instant claims.
Instant claims 1, 6, and 13 correspond to patent claim 1.  Instant claim 2 corresponds to patent claim 2.  Instant claims 5 and 7 correspond to patent claim 4.  Instant claims 3-4 correspond to patent 

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,427,536 in view of Uhle. 
Regarding instant claim 10, the patent claim 8 device is silent as to the smoke channel having a relative greater width in a portion adjacent to the inhalation end; however Uhle teaches a similar device which includes a smoke channel portion with a relative greater width in a portion adjacent to the inhalation end (see Uhle Fig. 1 which shows smoke channel 2 having a greater width at the inhalation end which is the right end of the device).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent claim 8 device’s smoke channel to have a greater relative width at the inhalation end, as taught by Uhle, in order to provide for desired flow characteristics provided by the size/shape of the smoke channel.

Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 9, and a10 of U.S. Patent No. 9,427,536 in view of Robinson. 
Regarding instant claim 14, the patent claim 1 teaches each structural and functional limitation as claimed (see patent claim 1), but is silent as to including a battery; however, Robinson teaches a similar device which includes a battery as claimed (see Robinson para. 0082-0084, battery 36).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent claim 1 device to include a battery, as taught by Robinson, in order to provide the required elements for providing electrical power to operate the device.


Claims 1-9, 11-14, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 2, 8, 5, 6, 7, and 9 of U.S. Patent No. 10,357,623. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include each structural and functional limitation as claimed (see patent claims) and includes additional limitations such that the patent claims are narrower versions of the instant claims.  As such, any infringement on the patent claims would result in infringement of the instant claims.
Instant claims 1, 6, and 13 correspond to patent claim 1.  Instant claims 2, 5, 7, and 3 correspond to patent claim 3.  Instant claim 4 corresponds to patent claim 2.  Instant claim 12 corresponds to patent claim 8.  Instant claims 8, 19 and 20 corresponds to patent claim 5.  Instant claim 9 corresponds to patent claim 6.  Instant claim 11 corresponds to patent claim 7.  Instant claim 14 corresponds to patent claim 9.  

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,357,623 in view of Uhle. 
Regarding instant claim 10, the patent claim 5 device is silent as to the smoke channel having a relative greater width in a portion adjacent to the inhalation end; however Uhle teaches a similar device which includes a smoke channel portion with a relative greater width in a portion adjacent to the inhalation end (see Uhle Fig. 1 which shows smoke channel 2 having a greater width at the inhalation end which is the right end of the device).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent claim 5 device’s smoke channel to have a .

Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 7 of U.S. Patent No. 10,357,623 in view of Robinson. 
Regarding instant claim 14, the patent claim 1 teaches each structural and functional limitation as claimed (see patent claim 1), but is silent as to including a battery; however, Robinson teaches a similar device which includes a battery as claimed (see Robinson para. 0082-0084, battery 36).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent claim 1 device to include a battery, as taught by Robinson, in order to provide the required elements for providing electrical power to operate the device.
Instant claim 15 corresponds to patent claim 3.  Instant claim 16 corresponds to patent claim 5.  Instant claim 17 corresponds to patent claim 6.  Instant claim 18 corresponds to patent claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Han (2009/0095311), Hon (2007/0267031), Bloom, Jr. (4,993,436), and Pan (8,205,622) are all related to electronic cigarettes/liquid vaporizing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785